Title: To John Adams from William McCarty, 15 March 1781
From: McCarty, William
To: Adams, John



Sir
Paris 15th. March 1781

Having been taken the 25th. January last, in the Brig Active, on my passage from Philadelphia to L’Orient and Carry’d into England, The British took from me, all my private paper’s and Bills of Exchange, among which were several setts, drawn by Congress, on Holland; Colo. Palfrey in the Shelaly, who had the Seconds, not being arrived, leaves me without any to Present untill I can receive the third or fourth from America. And as those who are in possession of the first of each sett, Indors’d payable to William McCarty & Co. may present them for Acceptance and Payment; I take the Liberty to request your Excellency, will have them Stopt, as my property, not having Indors’d any one of them.
I am with great Respect your Excellency’s Most Obedt. & very humble Servt.

Wm McCarty

